Case 19-01730-dd         Doc 27    Filed 06/27/19 Entered 06/27/19 16:43:03           Desc Main
                                   Document      Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

In re:                                ) Bankruptcy No.: 19-01730-dd
                                      )
Jeffrey Eugene Davis                  )    Chapter 12
                    Debtor.           )
                                      ) Feasibility Analysis
                                      )

         Attached hereto is a spreadsheet, out the Debtor’s projected poultry income and expenses.

This information is based on Mr. Davis’ actual income and expenses for 2018. Because his

operations will not change, future income and expenses should be similar in the future. The

Debtor projects gross poultry income of $282,312.00 for each year that he is in a Chapter 12

proceeding. He projects operating expenses of $112,957.00 each year, resulting in net income of

$169,355.00.

         The Debtor’s annual living expenses are projected to be $30,912.00. The total Chapter 12

payments are expected to be $99,419.72. The amount necessary to fund his trustee payments and

to pay his living expenses is $130,331.72.

         The Debtor will have the ability to make the Plan payments.

June 27, 2019

                                              /s/Reid B. Smith
                                              Reid B. Smith
                                              District Court ID #4200
                                              1712 St. Julian Place, Suite 102
                                              (803) 779-2255
                                              Attorney for Debtor
       Case 19-01730-dd     Doc 27   Filed 06/27/19 Entered 06/27/19 16:43:03   Desc Main
                                     Document      Page 2 of 3


projected income          282312


projected expenses
custom hire                 3,000
gasoline, fuel, & oil       3,462
labor                      51672
repairs & maintenance      10,545
supplies                    2,293
taxes                      11,545
utilities                  30,440
total expenses            112,957

net income                169,355
Case 19-01730-dd         Doc 27     Filed 06/27/19 Entered 06/27/19 16:43:03           Desc Main
                                    Document      Page 3 of 3


                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

In re:                                 ) Bankruptcy No.: 19-01730-dd
                                       )
Jeffrey Eugene Davis                   )    Chapter 12
                    Debtor.            )
                                       ) Liquidation Analysis
                                       )

         The Debtor’s Plan proposes to pay all unsecured claims in full, plus interest at 6.25%

A.P.R. The Plan meets the liquidation tst, as all creditors will be paid in full.

June 27, 2019

                                               /s/Reid B. Smith
                                               Reid B. Smith
                                               District Court ID #4200
                                               1712 St. Julian Place, Suite 102
                                               (803) 779-2255
                                               Attorney for Debtor
